Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered.
In response to FINAL-Office Action mailed on 12/28/2020, applicants’ response dated 03/29/2021 is acknowledged; in said response applicants’ have amended claims 31 and 40. Amended claims 31-33, 35-36, 38-42 and 44-49 are pending in this application and are now under consideration for examination. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Claims 31-33, 35-36 and 40-42 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100), is being withdrawn due to claim amendments.
Maintained-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


	I. Claims 31-33, 35-36 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 31-33, 35-36 and 40-42 are indefinite for reciting a "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion …, as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions". First, both an engineered split epimerase and a fused epimerase that is not considered to be engineered are both epimerases.  As such, it is not possible to determine what structure is an engineered split epimerase without referencing a specific structure that is not considered to be an engineered split epimerase, which is not recited in the claims; for example a “His tag” can be recombinantly appended to a naturally occurring fusion epimerase (is known in the art) and designated as an engineered split epimerase. Furthermore, (i) an engineered split epimerase and produced by recombinant methods or chemical methods may have similar or identical structure as naturally occurring epimerase/fused epimerase and additionally it is not clear whether the claimed engineered split epimerase is a variant or mutant of the a particular/specific wild-type parental sequence with known structure and having epimerase catalytic activity; and (ii) the claimed engineered split epimerase (no specific structure is recited) is compared to any wild-type parental sequence (no specific structure is recited) and having epimerase (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid is increased; as the activities of different structures naturally occurring variants and homologs vary, it is not clear at all what is being compared and the metrics for comparison. While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Here, the claims recite undefined structures including undefined mutations/variants that are necessarily part of the structure of a "…engineered split epimerase responsible for the activity “increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion… as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions". As such, the recited "…engineered split epimerase" is a functional limitation that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any structure as a means to achieve those results of producing responsible for the activity “increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions"), which is a claim limitation without clearly defined metes and bounds. 
Additionally, the phrase “… increases conversion …”  in claims 31 and 40-41 is considered to be a relative term which renders the claims 31 and 40-41 indefinite, and the specification does not provide a standard for ascertaining the requisite degree i.e., 
II. Claims 31-33, 35-36 and 40-42 are indefinite for reciting “oxidase domain … localization mutation … and an accessibility mutation” for the following reasons. The reference to specific domains and mutations is unclear and confusing in the absence of the specific reference sequence to which those position belongs and the amino acid residues positions that span the reference sequence. It is suggested that if the sequences of the fused epimerase is disclosed in the sequence listing, the corresponding sequence identifier (i.e., SEQ ID NO: X) be used in the claims for example SEQ ID NO: 1 or 2 … or 15. Clarification and correction is required. For examination purposes, it will be assumed that the claim reads on “any engineered split epimerase and any fused epimerase including natural variants and mutants from any source of undefined and 
Applicants’ have traversed the above 35 U.S.C. 112(b) with the following arguments: (see page 6 of Applicants’ REMARKS dated 03/29/2021). 
 Applicants’ argue: “Claims 31-33, 35, 36, and 40-42 are rejected under 35 U.S.C. § 112(b), second paragraph, as allegedly being indefinite.
Without conceding to the basis of these rejections, Applicant has amended independent claims 31 and 40 so as to clarify the claimed subject matter. Applicant respectfully requests withdrawal of these rejections, as well as the rejection of corresponding dependent claims, in view of the current claim amendments.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 06/04/2020, 12/28/2020 and additionally for the following reasons: Examiner takes the position that the claimed “split epimerase” does not have any structural limitations or boundaries and the claimed “split epimerase” activity is compared to any “fused epimerase” with no structural limitations or boundaries including any parental wild-type and natural variants or mutants of unlimited and undefined structures/unlimited structures and therefore specific structural information (reference molecules) are required for both the “split epimerase” and the “fused epimerase” for head to head direct comparison. Therefore, examiner maintains the position that claims as written are ambiguous, and are directed to “… same sequence as an oxidase component …same sequence as a reductase component of a fused epimerase …” and do not recite any specific reference structure to determine what a “same sequence” is? and how the claimed molecule is structurally and functionally related to any undefined/unlimited “… same sequence as an oxidase component …same sequence as a reductase component of a fused epimerase …” and the extent of patent protection required. Furthermore, the claims also encompass many naturally-occurring/wild-type fused epimerases whose structural and functional boundaries are not defined, and as there are vast structural and functional differences i.e., catalytic properties, stereo-chemical specificity and biochemical properties among individual epimerase/wild-type epimerases that are naturally-occurring. The metes and bounds of the claims are unclear.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

Claims 31-33, 35-36, 38-42 and 44-49 recite genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase domain … localization mutation … and an accessibility mutation” including variants, mutants, homologs of undefined and unlimited structures (as in claims 31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation).
The structural elements recited in claims 31-33, 35-36, 38-42 and 44-49 are not sufficient structure to from an engineered split epimerase of any kind. There is inherent unpredictability in regards to which amino acid sequences may have engineered split epimerase activity and possibly fall within the claims and those amino acid sequences/polypeptide sequences that do not have engineered split epimerase activity. As such, claims 31-33, 35-36, 38-42 and 44-49 recite genera of biomolecules described only by a functional characteristic (i.e., being a engineered split epimerase), without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for engineered split epimerase activity, claims 31-33, 35-36, 38-42 and 44-49 have no defined outer bounds for the scope of "altered engineered split epimerase” i.e., 80%-85% sequence identity to SEQ ID NO: 17 or SEQ  ID NO: 18" that fall within the scope of the claims. Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species 80%-85% sequence identity to SEQ ID NO: 17 or SEQ  ID NO: 18", as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; and without any required structure that is sufficient for providing the recited engineered split activity, the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
No information, beyond the characterization of few species: specific structures of engineered split epimerase comprising the amino acid sequence of SEQ ID NO: 17 (oxidase component) and comprising the amino acid sequence of SEQ ID NO: 18 (reductase component), said oxidase and reductase obtained from specific sources and described in prior art, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	 As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  

Applicants’ have traversed the above written-description with the following arguments: (see page 9 of Applicants’ REMARKS dated 11/23/2020). 
Applicants’ argue: “Claims 31-49 are rejected under 35 U.S.C. § 112(a), first paragraph, as allegedly failing to comply with the written description requirement.
Applicant respectfully requests withdrawal of this rejection in view of the current claim amendments.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Contrary to applicants arguments, examiner continues to maintain that the proposed claim amendments do not place any limit on the number of substitutions/modifications and the predictability of genus is low; the claimed genus is highly variable; significant structural differences between genus members are permitted and not described; no correlation between structure of the variants; no common structural attributes, as claims require enzymatic activity; breadth and scope is very large, the required patent protection is not clear and undue experimentation. While methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known to the skilled artisan, producing variants capable of having the associated function/activity “genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation)”, requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession. 
Examiner’s position is supported by the following scientific evidence: Guo et al., (2004) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). While as discussed above, the specification provides guidance with regard to the characterization of few species: specific structures of engineered split epimerase comprising the amino acid sequence of SEQ ID NO: 17 (oxidase component) and comprising the amino acid sequence of SEQ ID NO: 18 (reductase component), said oxidase and reductase 31-33, 35-36, 38-42 and 44-49 are so broad and the lack of guidance either in the specification or in the prior art, the claims remain not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation i.e., any isolated polypeptide comprising an amino acid sequence having at least 80%sequence identity to the polypeptide sequences of  SEQ ID NO: 17 and SEQ ID NO: 18. 
The claimed molecule/epimerase (as in claims 31-33, 35-36, 38-42 and 44-49) (i) not only includes undefined and unlimited structure(s); and (ii) applying this estimate to the protein recited in the instant application, an amino acid sequence having 80% sequence identity to of SEQ ID NO: 17 allows up to 114 random mutations within the 568 amino acid residues of SEQ ID NO: 17 and, thus, only (0.66)^114 X 100% or 2.7 x 10-19 % of random mutants having 80% sequence identity to of SEQ ID NO: 17 would be active; similarly an amino acid sequence having 80% sequence identity to of SEQ ID NO: 18 allows up to 65 random mutations within the 321 amino acid residues of SEQ ID NO: 18 and, thus, only (0.66)^65 X 100% or 1.8 x 10-10 % of random mutants having 80% sequence identity to of SEQ ID NO: 18 would be active. 
While these calculations are only estimates of the actual situation, they are presented to provide a basis for understanding the examiner’s decision on which claim scope would require only routine experimentation and which would reach a level which is undue. The guidance in the instant case and current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would allow for finding a reasonable number of active mutants within hundred thousand inactive mutants. Finding a few if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art.  
Blast analysis, rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.
Contrary to applicants’ arguments, examiner also finds support for his position in the following additional scientific teachings: 
I. The art teaches that “silent mutations” or “conservative changes” or “single-nucleotide polymorphisms (SNP)” may affect either gene transcription, transcript stability and/or translation and function: For example; i) Kimchi-Sarfaty et al., (SCIENCE, 2007, Vol. 315: 525-528) teach synonymous SNP in the Multidrug resistance 1 (MDR1) gene results in a gene product with altered properties; ii) Nackley et al., (SCIENCE, 2006, Vol. 314: 1930-1933) teach Catechol-O-methyltransferase (COMT) haplotypes divergent in two synonymous and one nonsynonymous codon position, code for differences in COMT enzymatic activity due to reduced amount of translation; and iii) Sauna et al., (Cancer Res., 2007, Vol. 67: 9609-9612) also point out that synonymous codon changes affect the mRNA structure/stability, kinetics of translation, alternate splicing, resulting in changes to protein amount, structure, and/or function (page 9610).      
II. Furthermore, the art teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Furthermore, the MPEP states the following: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one of skilled in the art to immediately envisage the product claimed from the disclosed species. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). 

There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Maintained-Enablement
Claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for characterization of few species: specific structures of engineered split epimerase comprising the amino acid sequence of SEQ ID NO: 17 (oxidase component) and comprising the amino acid sequence of SEQ ID NO: 18 (reductase component), said oxidase and reductase obtained from specific sources and described in prior art. However, specification does not reasonably provide enablement for genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase domain … localization mutation … and an accessibility mutation” including variants, mutants, homologs of undefined and unlimited structures (as in claims 31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 31-33, 35-36, 38-42 and 44-49 are so broad as to encompass: for genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase domain … localization mutation … 31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation). The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims in the claimed methods. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of few species: specific structures of engineered split epimerase comprising the amino acid sequence of SEQ ID NO: 17 (oxidase component) and comprising the amino acid sequence of SEQ ID NO: 18 (reductase component), said oxidase and reductase obtained from specific sources and described in prior art. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides; genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase domain … localization mutation … and an accessibility mutation” including variants, mutants, homologs of undefined and unlimited structures (as in claims 31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation). The specification but provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340. Review, in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to make and use the full scope of the polypeptides encompassed by the claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled 
	The specification does not support the broad scope of the claims which encompass: for genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase domain … localization mutation … and an accessibility mutation” including variants, mutants, homologs of undefined and unlimited structures (as in claims 31-33, 35-36, 38-42 and 44-49); said engineered split epimerase comprising any oxidase component and any reductase component and having “80%-85% sequence identity to SEQ ID NOs: 17 or 18” (as in claims 44-47; also see 35 U.S.C. 112(b) for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for modifying specific amino acid residues in any epimerase having no specific structural elements and an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptide; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	While as discussed above, the specification provides guidance with regard to the characterization of few species: specific structures of engineered split epimerase the amino acid sequence of SEQ ID NO: 17 (oxidase component) and comprising the amino acid sequence of SEQ ID NO: 18 (reductase component), said oxidase and reductase obtained from specific sources and described in prior art, however, the scope of claims 31-33, 35-36, 38-42 and 44-49 is so broad and the lack of guidance either in the specification or in the prior art, the claims 31-33, 35-36, 38-42 and 44-49  remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for not guidance for making and/or using the claimed polypeptide. Additionally, knowledge is not extant in the art to assay all possible enzymatic activities, how to express all possible enzymes or how predictably assay for such activities. For example, the reference of Banerjee et al., (Bioenerg. Res. 2010, Vol. 3: 82-92), on page 84, right column, second paragraph, describe that “enzymes have critical properties besides specific activity and thermal tolerance that must be considered but which can be difficult to assay in vitro. For example, besides catalyzing a particular chemical reaction, enzymes must be efficiently translated and secreted, able to resist proteases, act cooperatively with other enzymes, and have low product and feedback inhibition. One can easily imagine that an “improved” enzyme, based on assay in isolation on a model substrate, might perform poorly in a real-world situation”.    
 	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Applicants’ have traversed the above enablement rejection with the following arguments (see pages 9-10 of Applicants’ REMARKS dated 11/23/2020).
	Applicants’ argue: Claims 31-49 are rejected under 35 U.S.C. § 112(a), first paragraph, because the specification is allegedly enabling for characterization of few species:
Applicant respectfully requests withdrawal of this rejection in view of the current claim amendments.”
 	Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 11/23/2020 for the traversal of enablement rejection is on similar lines to the arguments presented for  said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 31-33, 35-36, 38-42 and 44-49.
Applicants’ in their response dated 03/29/2021 have not provided any rebuttal or traversal for the 112(a) written-description and enablement rejections, therefore the rejections are maintained.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smolke et al., (WO 2016/183023 A1, in IDS) and further in view of Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100), Facchini et al., (US in IDS). 
Regarding claims 31-33, 35 and 38-39, Smolke et al., (WO 2016/183023 A1, in IDS) disclose engineered host cells comprising and recombinantly expressing naturally occurring fused epimerases comprising oxidase component and reductase component and a method conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid, said fused epimerases comprising oxidase component having 100% sequence identity to SEQ ID NO: 17 including mutations of SEQ ID NO: 17 and 97.4% sequence identity to SEQ ID NO: 18 of the instant invention (see provided sequence alignments; see Abstract; Fig. 3, Fig. 17; paragraphs [0004], [0006-0011], [0031], [0043], [0058], [00101]; and entire document); engineered/genetically modified host cells (paragraphs [0058-0070]); epimerization modifications and suggest “split epimerases” and fusions of two or more enzymes and catalytic domains and mutable properties include catalytic activity, substrate specificity, selectivity, stability, solubility, localization etc., including suggestion of  generating fusion proteins comprising oxidase and reductase domains (scheme 1; paragraphs [0097-00122], [00142], [00145-00148], [00210-0020], [00241], [00248-00250]; Table 1). Examiner is also reproducing below certain relevant sections from Smolke et al., (WO 2016/183023 A1, in IDS). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Smolke et al., (WO 2016/183023 A1, in IDS) provide motivation and suggestion for generating fusion proteins comprising oxidase and reductase domains i.e., split epimerase

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Smolke et al., (WO 2016/183023 A1, in IDS) provide clear teaching suggestion and motivation for enzymes comprising oxidase and reductase domains “In particular, a CYP-COR enzyme may be fusion enzyme” and thus encompasses engineered enzyme comprising the oxidase and reductase domains and splitting the enzyme to catalyze the desired action and envisioned by cited prior art; the instant claims only describe the protein by function and there are no structural limitations in the instant claims that distinguishes the claimed enzyme from cited in the prior art; examiner maintains the position that all the functional and structural elements as claimed is rendered obvious by the cite prior art. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

However, Smolke et al., is silent regarding said engineered split epimerase comprises one or mutation selected from the group consisting of a localization mutation ….an accessibility mutation (as in claims 37 and 40-49). 
Regarding claims 31-33, 35-36 and 40-42, analogous art Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100) disclose production of engineered host cell/yeast comprising engineered split epimerase including variants of wild-type fused epimerase via site-directed mutagenesis, wherein the reference engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion via a fused epimerase (naturally occurring) under similar conditions and said reference engineered split epimerase comprising an oxidase domain, a reductase domain and a localization mutation that directs the reference engineered split epimerase to desired sub-cellular compartments. Applicants’ are directed to the following sections in Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100): Abstract; Fig. 2, page 1097; col. 2-3, page 1098 to entire page 1099, especially col. 3, page 1099; and Examiner is also reproducing below certain relevant sections from Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100): 
Page 1098, cols. 2-3, reproduced below; provides a skilled artisan teaching, suggestion and motivation for domain identification and search strategy including codon optimization that involves changing the coding nucleotide sequence i.e., producing variants and fusion proteins comprising the domains of interest; Fig. 3, page 1098 also provides a skilled artisan for the generation of fusion proteins with the domains of interest in the BIA pathway; said reference as a proof of principle has employed synthetic fusion proteins comprising domains of interest in the biosynthetic pathway enzyme and demonstrated the feasibility of constructing synthetic fusion proteins comprising the domains of interest.
BLAST search against sequences deposited in GenBank. Of the 38 COR-like sequences identified that were also greater than 300 nucleotides in length, four had a cytochrome P450 oxidase (CYP) 82Y1-like domain and a COR like domain in a single open reading frame (DRSDRR; Fig. 2B). We considered that this natural fusion protein could catalyze both the oxidation and reduction necessary for (S)-reticuline epimerization. We propose that the oxidation to 1,2-dehydroreticuline may occur via either a carbinolamine or enamine intermediate, and that 1,2-dehydroreticuline is then stereospecifically reduced to (R)-reticuline by the COR-like DRR domain (fig. S5). To identify additional variants of this coding sequence and determine how widespread it is in nature, we used the amino acid sequence from P. bracteatum DRS-DRR (Pbr.89405) to search both databases by translated BLAST nucleotides (tBLASTn). A search of all sequences in the PhytoMetaSyn database (67 plant species) and the 1000 Plants Project transcriptome database (1328 assemblies derived from a few hundred plant species) identified a total of five apparent full-length and 10 partial unique sequences that harbored both domains (fig. S6), which originated from P. somniferum (opium poppy), P. setigerum (poppy of Troy), P. bracteatum (Iranian poppy), or Chelidonium majus (greater celandine). From this secondary search (fig. S6), we identified a P. somniferum DRS-DRR sequence of interest, Pso.2062398, which was a full-length sequence that had consensus with several individual transcriptome hits.

To determine whether the identified DRS-DRR enzyme possesses epimerase activity, we characterized the DRS-DRR enzyme in the context of a yeast strain engineered to produce (S)-reticuline from fed rac-norlaudanosoline (CSY1071; fig. more than half of the reticuline produced was the (R)-enantiomer, whereas exclusively (S)-reticuline was detected in strains lacking the DRS-DRR gene (Fig. 2C).

Col. 1, page 1100 
This work represents the complete biosynthesis of opiates in a heterologous host starting from central metabolism. Through our synthetic approach, we validated the capability of DRS-DDR variants from different plants to catalyze the (S)- to (R)-epimerization of reticuline in the context of the heterologous opiate biosynthetic pathway.
 
Regarding claims 31-33, 35, 387-39 and 44-49, Facchini et al., (US 10,190,141 B2) disclose fusion proteins comprising oxidase domains and reductase domains and said reference fusion proteins showing increased conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion via a fused epimerase (naturally occurring) under similar conditions; said reference oxidase domain having 95.7% sequence identity to SEQ ID NO: 17 of the instant application and having the following substitutions: S37L, V70I, V244A, K293N and I500V (see provided sequence alignments). Applicants’ are also directed to the following sections in Facchini et al., (US 10,190,141 B2): Abstract; Fig. 1-10; cols. 2-4; col. 4, lines 4-52; col. 13, lines 63-67 to col. 14, lines 1-67; col. 16, lines 51-67; col. 30, lines 21-53; and entire document. Examiner is also reproducing below certain relevant sections from Facchini et al., (US 10,190,141 B2):  

    PNG
    media_image11.png
    699
    527
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    595
    541
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    567
    266
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    487
    321
    media_image14.png
    Greyscale


Facchini et al., (US 10,190,141 B2) in cols. 16-17, 20 & 25; provide teaching suggestion and motivation to a skilled artisan for the generation of a fusion enzyme comprising domains of interest i.e., oxidase and reductase

    PNG
    media_image15.png
    122
    329
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    64
    314
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    240
    311
    media_image17.png
    Greyscale





    PNG
    media_image18.png
    586
    323
    media_image18.png
    Greyscale


Regarding claim 40, the following references, analogous art, provides teaching, suggestion and motivation for engineered split epimerase comprising one or mutation selected from the group consisting of a localization mutation ….an accessibility mutation; (i) Ba et al., (Biotechnol Bioeng., 2013, Vo. 110(11): 2815-2825) teach hybrid P450 systems reconstituted with non-native or surrogate redox partner and the oxidase domain comprising amino acid residue substitutions/mutations and increased activity, said reference mutations encompassing substrate binding pocket, substrate access entrance in IDS) teach amino acid residues involved cytochrome P450 interaction with their redox partner cytochrome P450 reductase (see Abstract; Fig. 1-2, page 3960;  Table 1, page 3962; Table 2, page 3963; and entire document).    
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Smolke et al., and employ the methods of Galanie et al., Facchini et al., Ba et al., Keenan et al., to generate a split epimerase and the cited references also teach structural and functional elements involved in the enhanced conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid. Motivation derives from the fact that benzylisoquinoline alkaloid compounds are commercial products of importance and useful in pharmaceuticals industry. The expectation of success is high, because the combined teachings of Smolke et al., Galanie et al., Facchini et al., Ba et al., Keenan et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Smolke et al., Galanie et al., Facchini et al., Ba et al., Keenan et al.,) i.e.,  genera of engineered split epimerase having no specific structural elements i.e., any "… engineered split epimerase, wherein engineered split epimerase increases conversion of a (S)-1-benzylisoquinoline alkaloid to a (R)-1-benzylisoquinoline alkaloid relative to conversion  … as measured by a quantity of (R)-1-benzylisoquinoline alkaloid produced within the engineered cell, via a fused epimerase under similar conditions" and said engineered split epimerase comprising any “oxidase 31-33, 35-36, 38-42 and 44-49 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smolke et al., (WO 2016/183023 A1, in IDS) and further in view of Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100), Facchini et al., (US 10,190,141 B2), Ba et al., (Biotechnol Bioeng., 2013, Vo. 110(11): 2815-2825) and Keenan et al., (ACS., 2011, Vol. 50: 3957-3967, in IDS).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments (see pages 6-7 of Applicants’ REMARKS dated 03/29/2021). 
Applicants’ argue: “…The pending claims recite limitations that are patentable over the cited prior art references. For example, the cited references fail to teach or suggest an engineered split epimerase that “increases conversion of a (AM-benzylisoquinoline alkaloid to a (R)-\-benzylisoquinoline alkaloid relative to conversion of a (S)-\-benzylisoquinoline alkaloid to a (R)-\-benzylisoquinoline alkaloid via a fused epimerase under similar conditions,” as recited in independent claims 31 and 40. In particular, the Smolke reference fails to teach or suggest that a split epimerase would increase conversion of a particular reaction provided within independent claims 31 and 40 over the use of a fused epimerase having a same sequence. Further, as 
Reply: Applicants' arguments have been considered but are found to be non-persuasive; for details see rejection above. Contrary to applicants’ arguments, the cited references provide clear evidence, teaching, suggestion, motivation and the expectation of success; for details see relevant sections reproduced above in the body of rejection. 
Hence, examiner holds the following position: 
	(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871(CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii)  Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness;
(iii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; and 

	In addition, examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Summary of Pending Issues
Claims 31-33, 35-36 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description and enablement.
Claims 31-33, 35-36, 38-42 and 44-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smolke et al., (WO 2016/183023 A1, in IDS) and further in view of Galanie et al., (Science, 2015, Vol. 349(6252): 1095-1100), Facchini et al., (US 10,190,141 B2), Ba et al., (Biotechnol Bioeng., 2013, Vo. 110(11): 2815-2825) and Keenan et al., (ACS., 2011, Vol. 50: 3957-3967, in IDS).
Conclusion
	None of the claims are allowable. Claims 31-33, 35-36, 38-42 and 44-49 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652